Citation Nr: 1537050	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for status post fracture, right ethmoid, with sinusitis and headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

In April 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's electronic claims file.

The issue of entitlement to an evaluation in excess of 10 percent for status post fracture, right ethmoid, with sinusitis and headaches addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not manifest during service and an organic disease of the nervous system (sensorineural hearing loss) was not manifest within one year of separation.  The Veteran's bilateral hearing loss disability is unrelated to service.

2.  Tinnitus was not manifest during service or within one year of separation and is not otherwise related to service or events therein.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

During the April 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of new and material evidence, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for his condition in February 2010.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss and tinnitus are considered an organic disease of the nervous system which is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Analysis

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

During the course of this appeal, on September 2, 2010, VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus. The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  

Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

The Veteran's MOS of bridge crewmember has a probability of exposure of "Moderately Probable."  The Board notes that the Veteran testified in April 2015 that he was exposed to in-service noise such as a truck engines, small arms, and machine gun fire without hearing protection.  The Board finds that the Veteran was exposed to hazardous noise in service.

The Veteran's service treatment records show a Report of Medical Examination dated January 1988 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10

20
20
40
35
29
LEFT
5
5
5
20
10

The Veteran's service treatment records show a periodic audiogram dated May 1989 that yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
00

20
20
40
35
29
LEFT
5
00
5
20
15

The Veteran's service treatment records show a periodic audiogram dated September 1991 that yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
00

20
20
40
35
29
LEFT
10
5
10
20
15

In suppor to fhis claim, the Veteran submitted private treatment records dated November 2009 that show pure tone audiogram yielded the following results:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
35
30

20
20
40
35
29
LEFT
15
25
30
35
35

The Board notes that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater.  See 38 C.F.R. § 3.385 (2014).

The Veteran was afforded a VA examination in February 2010 for his claim for 
service connection for hearing loss.  The VA examination in February 2010 yielded the following results: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
20

20
20
40
35
29
LEFT
5
10
25
20
20

Speech recognition scores using the Maryland CNC test revealed 100 percent in both ears.

Upon review of the record and a clinical examination, the examiner noted the Veteran's service treatment records showed normal hearing on entrance and separation.  The examiner opined that based on the lack of a significant decrease in hearing acuity in service, the Veteran's hearing loss was less likely than not caused by his active service.  The Veteran reported a post-service noise exposure history of warehouse operations, including driving large trucks and delivering construction goods.

The Veteran did not complain of any loss in hearing acuity in service.  The service treatment records show that sensorineural hearing loss was not "noted" in service.  In addition, the normal findings establish that he did not have a combination of manifestations sufficient to identify the disease entity during service or within one year of separation.  The service treatment records do not show hearing loss under Hensley in service.  

As noted above, the undersigned Veterans Law Judge suggested the submission of additional evidence to support the Veteran's claims during the April 2015 hearing.  The Veteran testified that he had first noticed hearing loss in 2009.  The undersigned notified the Veteran that it appeared that a current hearing loss disability had not been established by competent evidence.  The Veteran requested additional time to submit evidence of current hearing loss disability.  The Veterans Law Judge left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  No additional evidence regarding hearing loss has been received.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Veteran has submitted lay statements in support of his claim.  The Veteran asserts that he has bilateral hearing loss that was incurred in service.  The Veteran testified that he first noticed a decrease in his hearing acuity in 2009.  The Veteran's service treatment records do not show symptoms of bilateral hearing loss while on active duty, rather, the results were normal.  The Veteran attributes the onset of bilateral hearing loss to service, however, he testified that he first noticed a decrease in his hearing acuity in 2009.  This is in sharp contrast with the service treatment records that do not show hearing loss under Hensley in service.  Further, there are no complaints of a decrease in hearing acuity in service.  Here, the positive lay opinions are essentially inconsistent with the contemporaneous records and accorded little probative value.

To the extent that there are lay statements asserting that the Veteran has bilateral hearing loss related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury, or bilateral hearing loss in service or for many years after discharge.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

In sum, the service treatment records and the February 2010 VA examination and opinion indicate that the Veteran did not manifest symptoms of bilateral hearing loss disability in service or for many years after and that his bilateral hearing loss is unrelated to service.  The Board finds that the February 2010 VA examination is entitled to more probative value than the Veteran's lay statements. 

The February 2010 VA opinion is consistent with the objective service treatment audiometry results whereas the lay statements and testimony from the April 2015 hearing in support of the Veteran's claim are not supported by credible rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the appellant reports that he was told there was a relationship, that lay evidence lacks specific reasoning and is accorded little probative value.

The Board is aware that a 2009 private audiogram documented a hearing loss disability.  However, nothing in the document establishes that the test was conducted by a state licensed individual (as required by regulation).  Regardless, even if the document is considered competent, nothing in the document attributes the disability to service.  We again note that the file was left open so that the veteran could submit additional evidence.  Here, we find the document to be of limited probative value.

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Tinnitus

As noted above, the Veteran contends his exposure to acoustic trauma during service caused his bilateral tinnitus.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  The Veteran's service treatment records do not show complaints of tinnitus, to include ringing or buzzing in the ears.

The Veteran contends that his tinnitus began during active duty service or is otherwise related to acoustic trauma during his duties while deployed to the Persian Gulf.  The Board notes that the Veteran is competent to report when he first experienced tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994). 

To the extent the Veteran contends that he has had tinnitus since service, the record reflects that he has provided inconsistent statements as to the date he began experiencing tinnitus.  The Veteran was afforded a VA examination in February 2010.  Upon review of the record and a clinical examination, the VA examiner opined that the Veteran's tinnitus was less likely than not due to active duty service.  

The February 2010 VA examiner noted that the service treatment records showed no significant change in hearing during active service.  The VA examiner also noted that the Veteran denied experiencing symptoms of tinnitus at this examination.  The Veteran testified at the April 2015 hearing before the undersigned that he did not understand what was being asked of him at the February 2010 VA examination when he denied experiencing tinnitus.  

As noted above, the undersigned Veterans Law Judge suggested the submission of additional evidence to support the Veteran's claims during the April 2015 hearing.  The Veteran testified that he had first noticed hearing loss in 2009.  The Veteran requested additional time to submit evidence of current hearing loss disability.  The Veterans Law Judge left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  No additional evidence regarding hearing loss has been received.

The Board finds the February 2010 VA opinion is consistent with the service treatment records.  We also note that the Veteran filed a claim for compensation for other disability shortly after service, but did not mention hearing loss.  We find it not credible that someone who has been bothered by tinnitus since service would file a claim for other disability but would not mention his continuing tinnitus.  The assertion of tinnitus since service is not credible.  

In sum, the service treatment records and the February 2010 VA examination and opinion indicate that the Veteran did not manifest symptoms tinnitus in service or for many years after and is unrelated to service.  The Board finds that the February 2010 VA examination is entitled to more probative value than the Veteran's lay statements. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for tinnitus must be denied.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran was last afforded a VA examinations in August 2013 for status post fracture, right ethmoid, with sinusitis and headaches.  

The Veteran testified at the April 2015 hearing before the undersigned that he has experienced a worsening in his service-connected bilateral sinusitis and headaches since the last VA examination in August 2013.  

Specifically, the Veteran testified that he experiences between 6 and 8 sinus infections each year.  Further, the Veteran testified that he experiences headaches that could be described as migraines that occur frequently and cause him to isolate himself until it passes.  The Board notes that this could be considered a prostrating attack.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an examination is warranted to determine the current nature and severity of the service-connected status post fracture, right ethmoid, with sinusitis and headaches.

Notably, the Veteran's status post fracture, right ethmoid, with sinusitis and headaches have been evaluated under Diagnosic Code 6511, Sinusitis, Ethmoid, chronic.  The Veteran, through his representative suggested at the April 2015 that these conditions be evaluated separately.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since July 2014.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  The AOJ should schedule a VA examination to determine the severity of the service-connected sinusitis.  The claims file should be made available to the examiner for review, and all indicated testing should be performed.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


